 


 
SILLENGER EXPLORATION CORP.
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
EXECUTIVE EMPLOYMENT AGREEMENT, effective as of this 1st of June, 2012 (this
"Agreement") by and between SILLENGER EXPLORATION CORP., an Nevada corporation
(the "Company") and John Gillespie, with an address at 719 - 44 Charles Street
West, Toronto Onatrio M4Y 1R7 (the "Executive").
 
WITNESSETH:
 
WHEREAS, the Company desires to memorialize its employment with the Executive as
its President and Chief Executive Officer and the Executive desires to accept
such employment subject to and in accordance with the terms and conditions set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties, intending to be legally bound, hereto agree as
follows:
 
ARTICLE I POSITION; TERM
 
1.1 Position. The Company desires to employ the Executive as President and Chief
Executive Officer, which employment the Executive hereby accepts, all in the
capacity and on the terms and conditions hereinafter set forth.
 
1.2 Duties. During the Term, the Executive shall devote his full working time,
attention and energies to the business of the Company and to the performance of
his services hereunder, all under and subject to the direction and control of
the Board of Directors of the Company (the "Board") and/or the designee of the
Board of Directors. The services to be performed by the Executive shall be
commensurate with the position of the Executive as a senior management member
with expertise in the area and areas related to directing and overseeing the
operations of the Company, providing vision and direction for the growth of the
Company and developing relationships and executing contracts with African,
Middle East and other countries (each a “Country”) in which the Company would
like to explore business opportunities, fundraising, business development,
ensuring the Company meets and remains in compliance with applicable laws; and
meets and maintains good business practice requirements as set forth in any
applicable regulations. In this connection, during the Term (i) the Executive
shall not render services to or for any other person, firm, corporation or
business in this capacity and (ii) shall have no interest directly or indirectly
in any other person, firm, corporation or business whose business is related to
or competitive with the business of the Company; provided, however, the
Executive may own, directly or indirectly, solely as an investment, securities
of any entity provided the Executive (a) is not a controlling person of, or a
member of a group which controls, such entity and (b) does not, directly or
indirectly, own five percent or more of any class of securities of such entity.
Notwithstanding the foregoing, so long as it does not interfere with his full
time employment hereunder, the Executive may attend to outside investments and
serve as a director, trustee or officer of or otherwise participate in
charitable and civic organizations and serve as director of corporations whose
business is unrelated to the business of the Company.
 
 
 
1

--------------------------------------------------------------------------------

 


 
1.3 Term. The term of employment shall commence from June 1st, 2012 (the
“Effective Date”) and shall continue until the date that is one year after the
Effective Date (the "Initial Term").Thereafter, unless either party shall send
written notice of termination to the other at least ninety (90) days prior to
the termination of the Initial Term or any extension term, this Agreement shall
automatically be renewed from year to year on the terms and conditions contained
herein. Notwithstanding the foregoing, this Agreement shall be subject to the
termination provisions set forth in Article IV below. For purposes of this
Agreement, "Term" shall mean collectively the Initial Term and any renewal term,
if any, during which this Agreement remains in effect.
 
ARTICLE II COMPENSATION
 
 
2.1 Compensation, (a) During the Term, the Executive shall be compensated as
follows:
 
An annual salary of One Hundred Twenty Thousand dollars CND ($120,000) or Ten
Thousand dollars CND ($10,000) per month, in the first year of employment with
the Company payable twice monthly, or in such other manner as the parties shall
mutually agree, subject to withholding for applicable taxes. The Board shall
review the salary compensation of the Executive upon request of the executive
anytime during the Term.
 
(b) The Company shall deduct from the Base Salary the applicable federal,
provincial and local income tax liability.
 
2.2 Bonus. In addition to the Base Salary, for the Executive’s extraordinary
effort in bringing the Company through a difficult phase for the past two years
(June 2010 to May 31,12) during such time the executive was not paid any wages
for his efforts and for the significant milestones that the Company has achieved
including but not limited to the sale of the Equatorial Guinea contract and the
signing of the Republic of Benin contract in such period the Executive has been
granted a bonus of CND $100,000.00 payable in cash once the Company has the
funds to do so, and an amount in successive years, such award and such amounts
to be determined by the Board or the Compensation Committee of the Board after
consideration of the performance of the Company and the contributions of the
Executive to the success of the Company’s business. Future Bonus distributions
may be in the form of cash and/or stock (nature and class of any such stock
issued as a bonus will be at the sole discretion and determination of the
Board). The Company shall deduct from the bonus applicable federal, provincial
and local income tax liability. In the event that shares are issued under this
Bonus provision, then all terms and applicability, of such share issuance, will
be governed and subject to the applicable rules and regulations of the
Securities and Exchange Commission.
 
ARTICLE III BENEFITS
 
3.1 Business Expenses The Company, upon presentation by the Executive of
appropriate substantiating documentation, shall reimburse the Executive for all
reasonable and necessary business
expenses incurred by the Executive that is paid on behalf of the Company in
connection with the performance of his duties under this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.2 Paid Time Off (“PTO”) The Executive shall be entitled to the same PTO
benefits as provided by the Company to the employees of the Company, for PTO
allocation and eligibility purposes the Executive shall be eligible for PTO time
based on the Executives original date of employment. Any PTO not taken in any
twelve (12) consecutive month period may be taken only in the following twelve
(12) consecutive month period at the consent and agreement of the Board of
Directors. The Executive shall enjoy the same PTO benefits as provided by the
Company to the employees of the Company.
 
3.3 Additional Benefits. The Executive and his family (as applicable) shall be
entitled to participate in any pension or profit sharing plans, group health,
accident or life insurance plans, group medical and hospitalization plan, and
other similar benefits as may be available to the employees of the Company and
the benefits payable to the Executive or to his account thereunder shall be made
commensurate with his status in the Company.
 
ARTICLE IV TERMINATION
 
4.1 Termination for Cause, (a) The Executive's engagement hereunder may be
terminated by the Company prior to the expiration of the Term (and thereupon the
Term shall be such shorter period) in the event the Company discharges Executive
for "Cause". If the Company terminates the Executive for Cause, the Executive
shall be entitled to receive, in a lump sum cash payment, the Base Salary
accrued through the date of termination, plus any accrued PTO, in each case to
the extent therefore unpaid.
 
(b) For purposes hereof, "Cause" shall mean any one of the following:
 
(A)  
willful and continuing disregard of his job responsibilities or material breach
by the Executive of this Agreement; or

 
(B)  
breach of Company policies and/or procedures as documented and provided by the
Company; or

 
(C)  
being convicted of a felony or other serious crime.

 
4.2 Termination Without Cause or for Good Reason, (a) If, during the Term, (i)
the Company terminates the Executive's employment other than for Cause, (ii) the
Executive terminates his employment for Good Reason (as defined below), or (iii)
his employment is terminated pursuant to Section 4.3 below, the Executive shall
be paid in a lump sum a cash payment or at the option of the executive in a form
as instructed by his advisors equal to the sum of:
 
The unpaid Compensation including benefits as outlined in ARTICLE 111 to which
he would have been entitled for the following twenty-four (24) months.
 
 
 
3

--------------------------------------------------------------------------------

 


 
(b) The following events or circumstances shall constitute "Good Reason,"
entitling the Executive to terminate his employment in the manner set forth
above: any failure by the Company, in any respect, to comply with any of the
provisions of section 1.1 and or the compensation or benefits provisions of this
Agreement, other than a failure not occurring in bad faith and which is remedied
by the Company within ten (10) days after receipt of notice thereof given by the
Executive.
 
4.3 Change of Control. If a Change of Control (as defined in the Annex attached
hereto) occurs.
 
4.4 Disability: Death. In the event that during the Term the Executive shall
either die or in the reasonable judgment of an independent and qualified Doctor,
be unable to perform his duties because of any medically determinable physical
or mental impairment for a period in excess of one-hundred twenty (120) days in
any twelve (12) month period, the Company shall have the right to suspend
payment of the Compensation after the expiration of thirty (30) days after such
determination, and within 60 days after such determination, the company will
terminate this Agreement. In the event of such termination, the Company shall
pay to the Executive or his legal representative (i) the amount of the
Compensation payable hereunder for a period of thirty six (36) months following
the termination date at the rate prevailing on the termination date.
 
ARTICLE V REPRESENTATION; NON-COMPETITION; CONFIDENTIALITY
 
5.1 Executive Representation. The Executive represents that the Executive's
execution of this Agreement and the performance of his duties required hereunder
will neither be a breach of any other employment or other agreement nor a breach
of any noncompetition or similar agreement.
 
5.2 Non-Competition, (a) The Executive agrees that during the Term of this
agreement he will not engage, directly or indirectly, either as principal,
agent, consultant, proprietor, creditor, stockholder, director, officer or
employee, or participate in the ownership, management, operation or control of
any business which directly competes with the business of the Company.
 
5.3 Confidential Information, (a) The Executive agrees that he shall hold in
strict confidence and shall not at any time during or after his employment with
the Company, directly or indirectly, (i) reveal, report, publicize, disclose, or
transfer any Confidential Information (as described below) or any part thereof
to any person or entity, (ii) use any of the Confidential Information or any
part thereof for any purpose other than in the course of his duties on behalf of
the Company, or (iii) assist any person or entity other than the Company to
secure any benefit from the Confidential Information or any part thereof. All
Confidential Information (regardless of the medium retained) and all abstracts,
summaries or writings based upon or reflecting any Confidential Information in
the Executive's possession shall be delivered by the Executive to the Company
upon request therefore by the Company or automatically upon the expiration of
the Term or termination of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b) For purposes of this Agreement, "Confidential Information" shall mean any
information relating to the business, operations, affairs, assets or condition
(financial or otherwise) of the Company which is not generally known by
non-company personnel, or is proprietary or in any way constitutes a trade
secret (regardless of the medium in which information is maintained) which the
Executive did not develop or which the Executive obtains knowledge of or access
to through or as a result of the Executive's relationship with the Company.
Confidential Information specifically includes, business and marketing plans,
cost and pricing information, supplier information, all source code, system and
user documentation, and other technical documentation pertaining to the hardware
and software programs of the Company, including any proposed design and
specifications for future products and products in development, and all other
technical and business information considered confidential by the Company.
Confidential Information shall not include any information that is generally
publicly available or otherwise in the public domain other than as a result of a
breach by the Executive of his obligations hereunder. For purposes of this
Agreement, information shall not be deemed Confidential Information if (i) such
information is available from public sources, (ii) such information is received
from a third party not under an obligation to keep such information
confidential., or (iii) the Executive can conclusively demonstrate that such
information had been independently developed by the Executive.
 
5.4 Remedies. The Executive agrees and acknowledges that the foregoing
restrictions and the duration and the territorial scope thereof as set forth in
this Section 5.3 are under all of the circumstances reasonable and necessary for
the protection of the Company and its business. In the event that the Executive
shall breach any of the provisions of Section 5.3, in addition to and without
limiting or waiving any other remedies available to the Company, at law or in
equity, the Company shall be entitled to immediate injunctive relief in any
court, domestic or foreign, having the capacity to grant such relief, to
restrain any such breach or threatened breach and to enforce the provision of
this Agreement.
 
ARTICLE VI MISCELLANEOUS
 
6.1 Entire Agreement. This Agreement constitutes the entire understanding
between the Company and the Executive with respect to the subject matter hereof
and supersedes any and all previous agreements or understandings between the
Executive and the Company concerning the subject matter hereof, all of which are
merged herein. Time is of the essence in this Agreement.
 
6.2 Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and his heirs and personal representatives, and the Company and
its successors and assigns.
 
6.3 Notices. All notices and other communications required or permitted
hereunder shall be delivered personally, sent via facsimile, certified or
registered mail, return receipt requested, or next day express mail or
overnight, nationally recognized courier, postage prepaid with proof of receipt,
to the address or telephone number (in the case of facsimile) set forth above.
Such addresses and/or telephone numbers may be changed by notice given in the
manner provided herein. Any such notice shall be deemed given (i) when delivered
if delivered personally, (ii) the day after deposit with the express or courier
service when sent by next day express mail or courier, (iii) five (5) days after
deposit with the postal service when sent by certified or registered mail, or
(iv) when sent over a facsimile system with answer back response set forth on
the sender's copy of the document.
 
 
 
5

--------------------------------------------------------------------------------

 
 
6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario, Canada without regard to
choice of law principles.
 
6.5 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement executed by the Company and the
Executive.
 
6.6 Headings. The section headings herein are inserted for the convenience of
the parties only and are not to be construed as part of the terms of this
Agreement or to be taken into account in the construction or interpretation of
this Agreement.
 
6.7 Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms thereof, shall not affect the validity of this Agreement
as a whole, which shall at all times remain in full force and effect. In the
event that the time period or area specified in Section 5.2 of this Agreement
should be adjudged unreasonable in any proceeding, then the period of time shall
be automatically reduced by such time or the area shall be automatically reduced
by the elimination of such portion thereof, or both shall be automatically
reduced so that such restrictions may be enforced in such area and for such time
as is adjudged to be reasonable.
 
6.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together will constitute one
and the same instrument.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Executive Employment
Agreement as of the day and year first above written.
 
SILLENGER EXPLORATION CORP.
 
By: _________________________                                            
Name: John Gillespie
President and Chief Executive Officer
 
Witness:
 
____________________________
Print Name:
 
EXECUTIVE
 
By:  _________________________                 
John Gillespie
 
 
 
7

--------------------------------------------------------------------------------

 


 
ANNEX 1
 
For purposes of this Agreement, a "Change of Control" shall mean the occurrence
of any of the following:
 
(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any "Person" (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act")), immediately after which such
Person has "Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of the then outstanding
shares of Voting Securities; provided, however, in determining whether a Change
of Control has occurred pursuant to this Section, Voting Securities which are
acquired in a "Non-Control Acquisition" (as hereinafter defined) shall not
constitute an acquisition which would cause a Change of Control. A "Non-Control
Acquisition" shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting securities or equity interest is owned, directly or indirectly, by the
Company (for purposes of this definition, a "Subsidiary"), (ii) the Company or
its Subsidiaries, or (iii) any Person in connection with a "Non-Control
Transaction" (as hereinafter defined);
 
(b) The individuals who, as of the effective date of an initial public offering
of the securities of the Company, are members of the Board (the "Incumbent
Board") cease for any reason to constitute at least two-thirds of the members of
the Board; provided, however, that if the election, or nomination for election
by the Company's common stockholders, of any new director was approved by a vote
of at least two-thirds of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board, provided, however, that no
individual shall be considered as a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened "Election Contest" (as described in Rule 14a-l 1 promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a "Proxy Contest")
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or
 
(c) The consummation of:
 
(i) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued, unless such merger, consolidation or
reorganization is a "Non-Control Transaction". A "Non-Control Transaction" shall
mean a merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued where:
 
(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
"Surviving  Corporation") in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization,
 
 
 
8

--------------------------------------------------------------------------------

 
 
(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially directly
or indirectly owing a majority of the voting securities of the Surviving
Corporation, and
 
(C) no Person other than (1) the Company, (2) any Subsidiary, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
such merger, consolidation or reorganization, was maintained by the Company or
any Subsidiary, or (4) any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of thirty percent (30%)
or more of the then outstanding Voting Securities, has Beneficial Ownership of
thirty percent (30%) or more of the combined voting power of the Surviving
Corporation's then outstanding voting securities.
 
(ii) A complete liquidation or dissolution of the Company; or
 
(iii) the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary or the
distribution to the Company's stockholders of the stock of a Subsidiary or any
other assets).
 
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change of Control shall occur.
 
 
 
9

--------------------------------------------------------------------------------

 